Citation Nr: 1723015	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-35 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a rating in excess of 20 percent for Grade 1 retrolisthesis of L5 relative to L4 with degenerative disc disease. 

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to the service-connected lower back disability. 

5.  Entitlement to service connection for a neurological left lower extremity disability.

6.  Entitlement to service connection for a neurological right lower extremity disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regarding TDIU, which the Veteran claims due to his service-connected low back disability, new relevant VA treatment records relating to his lower back have been added to the file since the promulgation of the most recent Statement of the Case (SOC) addressing this issue.  As no waiver of AOJ consideration has been received by the Veteran or his representative, and his VA Form 9 is dated prior to February 2, 2013, the issue must be remanded for adjudication following consideration of these records.  38 C.F.R. §§ 19.37(a), 20.1304(c). 

Additionally, the Veteran has filed a claim as to the remaining issues, which was denied in a January 2017 rating decision.  In February 2017, the Veteran filed a Notice of Disagreement with the January 2017 rating decision.  To date, however, the RO has not provided the Veteran an SOC with respect to these issues.  These issues are inextricably intertwined to the outcome of the Veteran's claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue) overruled on other grounds by Tyrues v. Shinseki, 23 Vet.App. 166 (2009) (en banc).  Under the circumstances, the Board is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997); Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  Finally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

2.  Conduct any further development deemed necessary and then issue an SOC with regard to the issues on appeal from the January 2017 rating decision.
3.  Then readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




